Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 08/23/2021 has been entered and fully considered. 
Claims 1,6,7,15,16,18,19,20,21,22,23,24,25,26,27,28,29,32,57,58 are pending, of which claims 7, 18, 23, 26 were amended, and claims 57, 58 were new.  The amendments of claims 7, 18, 23, 26 and new claims 57, 58 are sufficiently supported by the originally filed disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Particularly, it is unclear if the phrase refers to something else (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 7 has the phrase, “the average peak height,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to something else (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 102 and/or 35 USC § 103 rejection(s).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 15, 16, 32 rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2016119080 (see US 2018/0021716 A1 for citations, which takes advantage of paragraph numbering) (herein known as LI).

With regard to claim 1, LI teaches a filter media, comprising:, especially at para 42
a non-woven fiber web 10, especially at para 42
wherein: the non-woven fiber web has a stiffness within the claimed range, especially at para 45
the non-woven fiber web has a height which is well within the claimed range, such it is taken as inherent that the average surface height is also within the claimed range (with consideration given to the depiction of fig 5), especially at para 47, fig 5

With regard to claim 15, LI teaches 
wherein the non-woven fiber web is a meltblown fiber web, especially at para 42

With regard to claim 16, LI teaches 
wherein the non-woven fiber web is charged, especially at para 42

With regard to claim 32, LI teaches , especially at see discussion of claim 1


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 29, 57, 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016119080 (see US 2018/0021716 A1 for citations take advantage of paragraph numbering; herein known as LI) in view of US 20180001247 (herein known as JINKA).

With regard to claim 18, LI teaches
 wherein the filter media further comprises a scrim, especially at para 39

With regard to claim 19, LI teaches
 wherein the scrim is a mesh, especially at para 43

With regard to claim 20, 
LI does not specifically teach wherein the scrim is a spunbond web
But, LI teaches for the scrim, especially at para 42
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the spund bond web of LI  with for the scrim of LI since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI-B), otherwise since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (MPEP 2144.07)

With regard to claim 21, LI teaches
 the ratio of the expanded pleat spacing to the nominal (unexpanded) pleat spacing overlaps the claimed wherein the scrim is capable of undergoing a reversible stretch of at least 50% along at least one axis, especially at fig 1, para 52

With regard to claim 22, LI teaches
 wherein the non-woven fiber web is adhered to the scrim by an adhesive, especially at para 62

With regard to claim 23, LI teaches
 non-woven scrims (a second non-woven fiber web), especially at para 58

With regard to claim 24, LI teaches
 spunbond scrim (a second non-woven fiber web, wherein the product is within the claim scope of the product-by-process limitation, wherein the second non-woven fiber web is an electro spun fiber web), especially at para 27;MPEP 2113 states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985);MPEP 2113 states that, “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974)

With regard to claim 25, LI teaches
 wherein the non-woven fiber web is a meltblown fiber web,, especially at para 42
 spunbond scrim (a second non-woven fiber web, wherein the product is within the claim scope of the product-by-process limitation, wherein the electrospun fiber web), especially at para 27, fig 7;MPEP 2113 states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of 
LI of does not specifically teach wherein the electrospun fiber web and a scrim are positioned on opposite sides of the non-woven fiber web
But, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to duplicate the scrim for support, wherein each are positioned on opposite sides of LI with spunbond scrim (a second non-woven fiber web, wherein the product is within the claim scope of the product-by-process limitation) of LI since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI-B)

With regard to claim 26, LI teaches
 wherein the filter media comprises a support layer, especially at para 53

With regard to claim 27, LI teaches


With regard to claim 29, LI does not specifically teach wherein the filter media has an air permeability of greater than or equal to 2 CFM. 
But, JINKA teaches basis weight is inversely related to air permeability cfm  , especially at para 149, table 7 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to optimize the filter media basis weight of LI with basis weight is inversely related to air permeability cfm of JINKA, such that within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A); since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05 II-B)

With regard to claim 57, LI does not specifically teach wherein the filter media has an air permeability of greater than or equal to 20 CFM. 
But, JINKA teaches basis weight is inversely related to air permeability cfm, especially at para 25,30,3132, ,149, table 7 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to 

With regard to claim 58, LI does not specifically teach wherein the non-woven fiber web has an air permeability of greater than or equal to 2 CFM. 
But, JINKA teaches fiber web has an inverse relationship of "basis weight over air permeability of the first layer" and has an air permeability within the claimed range, especially at para 25,30,31,32,149, table 7 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to optimize the fiber web basis weight of LI with basis weight is inversely related to air permeability cfm of JINKA, such that within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A); since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05 II-B)


(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016119080 (see US 2018/0021716 A1 for citations take advantage of paragraph numbering; herein known as LI) in view of US 20180236389 A1 (herein known as JINKA).

With regard to claim 28, 
 LI does not specifically teach wherein the filter media has a gamma within the claimed range 
But, JINKA teaches wherein the filter media has a gamma within the claimed range, especially at para 8 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide LI with wherein the filter media has a gamma within the claimed range of JINKA for the benefit of improvement in strength as taught by JINKA especially at para 3

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20140346107 A1 (herein known as ANANTHARAMAIA H).

With regard to claim 6, ANANTHARAMAIA H teaches especially at abstract
 a non-woven fiber web ("The polymer exiting the one or more holes of the die outlet is formed into fibers 50 onto a collector table 60 which includes a collector belt 70." is described a non-woven forming process), especially at para 1,2,80

 a ratio of the peak "thickness" (height) standard deviation to the average peak "thickness" (height) "0.5"/"0.02 inches" (0.5/0.508mm=0.98 which is within the claimed range), especially at para 1,2,63,64,80 
In an alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide thickness and thickness standard deviation, a ratio of the peak "thickness" (height) standard deviation to the average peak "thickness" (height) "0.5"/"0.02 inches" (0.5/0.508mm=0.98 which is within the claimed range) with ANANTHARAMAIA H as determined as needed
ANANTHARAMAIA H teaches the non-woven fiber web has an average surface "thickness" (height) "0.02 inches" (0.508mm which is within the claimed range), especially at para 1,2,63,64,80

Response to Arguments
Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive.

Applicant argues at page(s) 5, particularly “In response, Applicant respectfully submits that Li does not teach or make obvious at least the feature of a non-woven fiber web having an average surface height of greater than 0.3 mm. As described in the instant 
page(s) 5, particularly “The Patent Office has asserted that a non-woven fiber web having an average surface height of greater than 0.3 mm is inherently taught by page 11, lines 14-19 and Fig. 5 in Li (see page 3 of the Office Action). However, neither of these portions of Li explicitly or inherently teach this feature. Page 11, lines 14-19 provide ranges for pleat height and Fig. 5 shows a schematic of how the pleat height is calculated. As can be seen in Fig. 5 and as described on page 11, lines 15-17, Li defines the pleat height as “the distance . . . from [the] upstream tip to [the] downstream tip” of a pleat. Therefore, the pleat height described in Li includes both the thickness that the filter media would have if stretched out so no longer pleated (i.e., the through-thickness of the filter media) and the distance from a peak to its adjacent trough. It also measures the maximum distance between the upstream and downstream tips of a pleat, not the average height of a surface (which would also take into account any portions between upstream and downstream tips of the pleats). Thus, it quantifies 
page(s) 6, particularly “a combination of the maximum difference in surface heights present in the filter media and the through-thickness of the filter media. As Li has not provided any values for the through-thickness of the filter media or provided information 
page(s) 6, particularly “Because Li does not teach or make obvious each and every feature of independent claim 1, independent claim 1 is patentable over Li. The remaining claims that stand rejected on this ground each depend, directly or indirectly, from independent claim 1, and are thus patentable over Li for at least these same reasons.
page(s) 6, particularly “Accordingly, Applicant respectfully requests withdrawal of the claim rejections on this ground.
In response, respectfully, the Examiner does not find the argument persuasive.  
Applicant's argument that if the media of LI, didn’t exist, by changing to something else "stretched out so no longer pleated", does not make the evidence go away.  Applicant's essential denial that LI has "not the average height of a surface" is not sufficient, especially since that reasonably sound evidence has been presented.
Applicant has failed to justify beyond a mere assertion that for LI it is a supposed interpretation that "average height of a surface (which would also take into account any portions between upstream and downstream tips of the pleats). Thus, it quantifies a combination of the maximum difference in surface heights present in the filter media and the through-thickness of the filter media. As Li has not provided any values for the through-thickness of the filter media or provided information regarding pleat height uniformity, the surface heights of the filter media disclosed in Li cannot be readily 
Furthermore, LI teaches the non-woven fiber web has a height which is well within the claimed range, such it is taken as inherent that the average surface height is also within the claimed range (with consideration given to the depiction of fig 5), especially at para 47, fig 5
For convenience, LI para 47 states, "height of media 10 can be at least about 2, 4, 6 or 8 mm" which is within the claimed range "surface height of greater than 0.3 mm" of claim 1.
LI fig 5

    PNG
    media_image1.png
    527
    1097
    media_image1.png
    Greyscale

This fig 5 of LI shows that "height of media 10” is reasonably consistent, so it is reasonable to interpret that that "height of media 10 can be at least about 2, 4, 6 or 8 mm" of para 47 stated by LI is within the claimed range " average surface height of greater than 0.3 mm" of claim 1

Applicant argues at page(s) 6, particularly “Claims 20 and 25 depend from claim 1, which is patentable over Li for at least the same reasons described above. Therefore, dependent claims 20 and 25 are also patentable over Li for at least these same reasons."
page(s) 6, particularly “Accordingly, Applicant respectfully requests withdrawal of the claim rejections on this ground.
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.


Applicant argues at page(s) 6, particularly “Claim 29 depends from claim 1, which is patentable over Li for at least the same reasons described above. Moreover, Jinka ‘247 fails to cure the deficiencies of Li outlined above. Therefore, independent claim 1 and dependent claim 29 are patentable over Li in view of Jinka ‘247."
page(s) 7, particularly “Accordingly, Applicant respectfully requests withdrawal of the claim rejection on this ground.
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.


Applicant argues at page(s) 7, particularly “Claim 28 depends from claim 1, which is patentable over Li for at least the same reasons described above. Moreover, Jinka ‘389 fails to cure the deficiencies of Li outlined above. Therefore, independent claim 1 and dependent claim 28 are patentable over Li in view of Jinka “389."
page(s) 7, particularly “Accordingly, Applicant respectfully requests withdrawal of the claim rejection on this ground.
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.



page(s) 7, particularly “Paragraphs 1, 2, and 80 are unrelated to either of these two features. Paragraph 1 briefly describes the Field of Invention and does not reference surface height, peak height standard deviation, average peak height, or any parameter related to any of the foregoing. Paragraph 2 provides brief background information and also does not reference surface height, peak height standard deviation, average peak height, or any parameter related to any of the foregoing.
page(s) 7, particularly “Paragraph 80 describes a process by which a melt pump may be employed to form polymer fibers and a process by which these fibers may be collected. It, too, does not reference surface height, 
page(s) 8, particularly “peak height standard deviation, average peak height, or any parameter related to any of the foregoing. Accordingly, paragraphs 1, 2, and 80 are clearly inapposite with respect to average surface height and the ratio of peak height standard deviation to average peak height.
Applicant argues at page(s) 8, particularly “Paragraphs 63 and 64 provide, respectively, ranges for the thicknesses of the fiber webs described in Anantharamaiah and ranges for their standard deviation. However, these paragraphs are uninformative regarding the 
page(s) 8, particularly “Regarding average surface height, as described in response to the rejections over Li, the average surface height of a non-woven fiber web is a characteristic of the surface topography of the non-woven fiber web. Accordingly, despite contrary assertions by the Patent Office, the thicknesses of non-woven fiber webs provided in paragraph 63 are not equivalent to average surface heights and also cannot be straightforwardly translated to values of average surface height. Additionally, the information provided in paragraph 64 does not cure this deficiency: variability and average surface height are different, and so one of ordinary skill in the art would also be unable to translate values of variability into values of average surface height. Moreover, paragraph 64 provides values for variability in units that cannot be readily translated to mm. Paragraph 64 states that fiber webs may have a thickness variability that is within a certain range of standard deviations. However, it does not provide values for these standard deviations in mm or any other dimensional unit. Accordingly, one of ordinary skill in the art would be unable to extract numerical values in mm for the thickness variability based on the information in Anantharamaiah. Thus, paragraphs 63 and 64 of Anantharamaiah also do not teach or make obvious a non-woven fiber web having an average surface height of greater than 0.3 mm.
page(s) 8, particularly “Paragraphs 63 and 64 are similarly uninformative regarding the ratio of the peak height standard deviation to the average peak height. As described on page 6, lines 20-26 of the instant specification, the height of any particular peak is the surface height at a local maximum in the surface topography. The average peak height 
page(s) 9, particularly “of these parameters relate to characteristics of the fiber web thickness, not to peak heights. Accordingly, the ratio of these two parameters is not equivalent to the ratio of peak height standard deviation to average peak height. Additionally, performing the Patent Office’s proposed calculation would yield a ratio having units of inches/standard deviation, not a dimensionless ratio like the one claimed. Paragraph 63 provides values of thickness in units of inches and paragraph 64 provides ratios for variability in units of standard deviation. Thus, dividing the former by the latter would yield a ratio having units of inches/standard deviation. This cannot be readily translated to a ratio of two quantities having the same units, like the claimed ratio of peak height standard deviation to the average peak height. Therefore, paragraphs 63 and 64 of Anantharamaiah also do not teach or make obvious a non-woven fiber web having a ratio of peak height standard deviation to average peak height of greater than or equal to 0.05.
page(s) 9, particularly “Because Anantharamaiah does not teach or make obvious each and every feature of independent claim 6, independent claim 1 is patentable over Anantharamaiah.
page(s) 9, particularly “Accordingly, Applicant respectfully requests withdrawal of the claim rejection on this ground. 


Applicant argues at page(s) 9, particularly “Since each dependent claim depends from a base claim that is believed to be in condition for allowance, for the sake of brevity, Applicant believes that it is unnecessary at this time to argue the further distinguishing features of these dependent claims. However, Applicant does not necessarily concur with the interpretation of the previously presented dependent claims as set forth in the Office Action, nor does Applicant concur that the basis for rejection of any of the previously presented"
page(s) 10, particularly “dependent claims is proper. Therefore, Applicant reserves the right to specifically address the further patentability of the dependent claims in the future.
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant is taken as acquiescing the alleged "distinguishing features", is taken as acquiescing to "interpretation of the previously presented dependent claims", is taken as acquiescing to "basis for rejection of any of the previously presented" unless the Applicant has explicitly and specifically reasoning and/or evidence presented such to the contrary; wherein this blanket disagreement is not sufficient in compact prosecution.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 2712721424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776